DETAILED ACTION

	This action is responsive to amendments filed 06/21/2021 and interviews held 05/25/2021, 05/21/2021 and 04/28/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 27-56 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not fairly teach or suggest the limitations of claim 27, specifically that both the digital currency is tracked and the physical currency is produced, in view of all other limitations present in the claims.
The prior art generally teaches either digital or physical currency which corresponds to the digital currency, and not that the physical and digital currency are tracked and transferred in concurrence with one another.
Zhou (2018/0158036) teaches transferring an amount of money between user accounts in a digital currency environment, including a central bank issuing a card for mobile users.  Zhou teaches that the digital currency cannot exist with the physical currency (paragraph 0075).

Ranzini (7,120,606) teaches an ACH for transfer of digital currency through a reserve bank.  Ranzini is silent as to a physical currency.
Wasserman (2018/0268382) teaches a blockchain digital currency for transaction between accounts, including transferring the digital currency to a physical currency unit.  However, this physical currency unit is not used concurrently with the digital currency, rather that the digital currency is converted to the physical currency.
Solis (2015/0178693) teaches a blockchain digital currency for transaction between accounts, including communicating with a central reserve bank of a nation, but teaches that physical currency will be phased out with this digital currency.
Zhou (10,521,777) teaches a digital currency for transaction between accounts, including transferring the digital currency to a physical currency unit.  However, this physical currency unit is not used concurrently with the digital currency, rather that the digital currency is converted to the physical currency and back.
Claims 28-56 depend upon claim 27, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov